Cite as 2017 Ark. 373
                  SUPREME COURT OF ARKANSAS

                                               Opinion Delivered: December   14, 2017

IN RE ADOPTION OF REVISED RULES
11 AND 64 AND NEW RULE 87 OF THE
ARKANSAS RULES OF CIVIL
PROCEDURE




                                       PER CURIAM

       We published for public comment proposed amendments to Rules 11 and 64 of the

Arkansas Rules of Civil Procedure, as well as proposed new Rule 87.              In re Proposed

Amendments to the Arkansas Rules of Civil Procedure, 2017 Ark. 241 (per curiam). Having

received and considered comments, we now adopt the proposed amendments with certain

changes and publish the amended rules below.              The amendments are effective

immediately.

Rule 11. Signing of Pleadings, Motions, and Other Papers; Sanctions.

       (a) Signature. Except as provided in Rule 87 of these rules, every pleading, written
motion, and other paper of a party represented by an attorney shall be signed by at least
one attorney of record in his or her individual name, whose address shall be stated. A self-
represented person shall sign his or her pleading, motion, or other paper and state his or
her address and telephone number, if any. Except when otherwise specifically provided by
rule or statute, pleadings need not be verified or accompanied by affidavit.
       (b) Certificate. The signature of an attorney or party constitutes a certificate by the
signatory that to the best of his or her knowledge, information, and belief, formed after an
inquiry reasonable under the circumstances:
       (1) the pleading, motion, or other paper is not interposed for any improper
       purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost
       of litigation;
       (2) the claims, defenses, and other legal contentions are warranted by existing law or
       by a nonfrivolous argument for extending, modifying, or reversing existing law or
       for establishing new law;
       (3) the factual contentions have evidentiary support;
       (4) the denials of factual contentions are warranted on the evidence or, if specifically
       so identified, are reasonably based on belief or a lack of information;
       (5) when a party’s claim or affirmative defense may only be established in whole or
       in part by expert testimony, the party has consulted with at least one expert, or has
       learned in discovery of the opinion of at least one expert, who (i) is believed to be
       competent under Ark. R. Evid. 702 to express an opinion in the action and (ii)
       concludes on the basis of the available information that there is a reasonable basis
       to assert the claim or affirmative defense; and
       (6) the pleading, motion, or other paper complies with the requirements of Rule
       5(c)(2) regarding redaction of confidential information from case records submitted
       to the court.

       (c) Sanctions.
       (1) If a pleading, motion, or other paper is not signed, it shall be stricken unless it is
signed promptly after the omission is called to the attention of the pleader or movant. If a
pleading, motion, or other paper is signed in violation of this rule, the court, upon motion
or upon its own initiative, shall impose upon any attorney or party who violated this rule
an appropriate sanction.
       (2) Sanctions that may be imposed for violations of this rule include, but are not
limited to:
       (A) an order dismissing a claim or action;
       (B) an order striking a pleading or motion;
       (C) an order entering judgment by default;
       (D) an order to pay to the other party or parties the amount of the reasonable
 expenses incurred because of the filing of the pleading, motion, or other paper, including
 a reasonable attorney’s fee;
       (E) an order to pay a penalty to the court;
       (F) an order awarding damages attributable to the delay or misconduct;
       (G) an order referring an attorney to the Supreme Court Committee on
Professional Conduct or the appropriate disciplinary body of another state.
       (3) The court’s order imposing a sanction shall describe the sanctioned conduct and

                                               2
explain the basis for the sanction. If a monetary sanction is imposed, the order shall
explain how it was determined.
         (4) The court shall not impose a monetary sanction against a party for violating
subdivision (b)(1)(B), on its own initiative, unless it issued the show-cause order under
subdivision (c)(6) before voluntary dismissal or settlement of the claims made by or against
the party that is, or whose attorneys are, to be sanctioned.
         (5) A motion for sanctions under this rule shall be made separately from other
motions or requests and shall describe the specific conduct alleged to violate subdivision
(b). It shall be served as provided in Rule 5 but shall not be filed with or presented to the
court unless, within 21 days after service of the motion, or such other period as the court
may prescribe, the challenged paper, claim, defense, contention, allegation, or denial is not
withdrawn or appropriately corrected. If warranted, the court may award to the party
prevailing on the motion the reasonable expenses and attorney’s fees incurred in
presenting or opposing the motion.
         (6) On its own initiative, the court may order an attorney or party to show cause
why conduct specifically described in the order has not violated subdivision (b). The order
shall afford the attorney or party a reasonable time to respond, but not less than 14 days.

       Reporter’s Notes (2017): Subdivision (a) was amended to add, “Except as provided
in Rule 87 of these rules,” upon the adoption of Rule 87.



Rule 64. Addition and Withdrawal of Counsel.

       (a) When additional counsel is employed to represent any party in a case, said
counsel shall immediately cause the clerk to enter his or her name as an attorney of record
in the case and shall also immediately notify the court and opposing counsel that he or she
has been employed in the case.
       (b) Except as provided in Rule 87 of these rules, a lawyer may not withdraw from
any proceeding or from representation of any party to a proceeding without permission of
the court in which the proceeding is pending. Permission to withdraw may be granted for
good cause shown if counsel seeking permission presents a motion therefor to the court
showing counsel (1) has taken reasonable steps to avoid foreseeable prejudice to the rights
of the client, including giving due notice to the client, allowing time for employment of
other counsel; (2) has delivered or stands ready to tender to the client all papers and
property to which the client is entitled; and (3) has refunded any unearned fee or part of a
fee paid in advance, or stands ready to tender such a refund upon being permitted to
withdraw.



                                             3
       Reporter’s Notes (2017): Subdivision (b) was amended to add, “Except as provided
in Rule 87 of these rules,” upon the adoption of Rule 87.


Rule 87. Limited Scope Representation.

       (a) Permitted. In accordance with Rule 1.2(c) of the Arkansas Rules of Professional
Conduct, an attorney may provide limited scope representation to a person involved in a
court proceeding.

       (b) Notice. An attorney’s role may be limited as set forth in a notice of limited scope
representation filed and served prior to or simultaneously with the initiation of a
proceeding or initiation of representation, as applicable. Such notice shall not be required
in matters where an attorney’s representation consists solely of the drafting of pleadings,
motions, or other papers for an otherwise self-represented person as provided in
subdivision (c) of this rule.

       (c) Drafting of Pleadings, Motions, and Other Papers.
       (1) An attorney may draft or help to draft a pleading, motion, or other paper filed
by an otherwise self-represented person. The attorney shall include a notation at the end of
the prepared document stating: “This document was prepared with the assistance of [insert
name of attorney], a licensed Arkansas lawyer, pursuant to Arkansas Rule of Professional
Conduct 1.2(c).” The attorney need not sign that pleading, motion, or other paper.
       (2) An attorney who provides drafting assistance to an otherwise self-represented
person may rely on the self-represented person’s representation of facts, unless the attorney
has reason to believe that such a representation is false or materially insufficient.

        (d) Termination. The attorney’s role terminates without the necessity of leave of court
upon the attorney’s filing a notice of completion of limited scope representation with a
certification of service on the client.

       (e) Service. Service on an attorney providing limited scope representation is required
only for matters within the scope of the representation as set forth in the notice.

       Reporter’s Notes (2017): This rule was added following 2016 amendments to Rules
1.2, 4.2, and 4.3 of the Ark. R. Prof’l Conduct that clarified the ethical responsibilities of
attorneys who provide limited-scope representation.




                                              4